Order, entered on October 3,1962, reversed, on the law, the determination annulled, and the matter remanded to respondent for proceedings not inconsistent with this determination, without costs to either party. The premises of the petitioner are located at 132 West 32nd Street, Borough of Manhattan, where it has operated a bona fide restaurant continuously since 1926. Its application, though recommended for approval by the New York City Alcoholic Beverage Control Board, was denied by respondent on the ground that disapproval was mandatory under subdivision 7 of section 64 of the Alcoholic Beverage Control Law. The church referred to in the proceedings is on 31st Street, and is recessed some 46 feet from 32nd Street. The address of the ehureh is 135 West 31st Street. It is part of a complex administered by a religious order, which includes bmldmgs or offices not occupied exclusively as a place of worship. It is apparent from the foregoing that the premises for which the license is sought are not on the same street or avenue on which the place of worship is located. The -application should be granted and the license issued. (Alcoholic Beverage Control Law, § 64, suibd. 7.) Concur — Breitel, McNally and Stevens, JJ.; Botein, P. J., and Rabin, J., dissent and vote to affirm.